Filed 3/4/15 P. v. McCowan-Nance CA3
                                           NOT TO BE PUBLISHED
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.




              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                      THIRD APPELLATE DISTRICT
                                                     (Sacramento)
                                                            ----



THE PEOPLE,                                                                                     C075853

                   Plaintiff and Respondent,                                       (Super. Ct. No. 13F05417)

         v.

CHRISTOPHER ALEXANDER McCOWAN-NANCE,

                   Defendant and Appellant.




         This case comes to us pursuant to People v. Wende (1979) 25 Cal. 3d 436 (Wende).
Having reviewed the record as required by Wende, we affirm the judgment.
         We provide the following brief description of the facts and procedural history of
the case. (See People v. Kelly (2006) 40 Cal. 4th 106, 110, 124.)
                        FACTUAL AND PROCEDURAL BACKGROUND
         Over a two-month period in the summer of 2013, defendant Christopher
Alexander McCowan-Nance sent hundreds of e-mails to the victim, threatening to ruin
the victim’s life, financial well-being and his career. The victim considered defendant’s



                                                             1
e-mails as threats to his safety, causing him to be physically in fear. In April 2013,
defendant was convicted of stalking the victim.
       Defendant entered a negotiated plea of no contest to stalking and admitted a prior
stalking conviction (Pen. Code, § 646.9, subd. (c)(2)) in exchange for a sentencing lid of
two years in state prison.1
       The court denied probation and sentenced defendant to state prison for the low
term of two years, awarded 270 days of presentence custody credit, and imposed various
fees and fines.
       Defendant appeals. His request for a certificate of probable cause (Pen. Code,
§ 1237.5) was denied.
                                    WENDE REVIEW
       We appointed counsel to represent defendant on appeal. Counsel filed an opening
brief that sets forth the facts of the case and requests this court to review the record and
determine whether there are any arguable issues on appeal. (Wende, supra, 25 Cal. 3d
436.) (AOB 4) Defendant was advised by counsel of the right to file a supplemental
brief within 30 days of the date of filing of the opening brief. More than 30 days elapsed,
and we received no communication from defendant. Having undertaken an examination
of the entire record, we find no arguable error that would result in a disposition more
favorable to defendant.




1 Defendant also admitted violating probation in case No. 13F01378 [April stalking case]
for concurrent time. Defendant did not appeal in case No. 13F01378.

                                              2
                                 DISPOSITION
     The judgment is affirmed.



                                               MURRAY   , J.



We concur:



     BLEASE             , Acting P. J.



     HULL               , J.




                                         3